(Slip Opinion)              OCTOBER TERM, 2014                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

  KING ET AL. v. BURWELL, SECRETARY OF HEALTH

           AND HUMAN SERVICES, ET AL. 


CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                 THE FOURTH CIRCUIT

       No. 14–114.     Argued March 4, 2015—Decided June 25, 2015
The Patient Protection and Affordable Care Act grew out of a long his-
  tory of failed health insurance reform. In the 1990s, several States
  sought to expand access to coverage by imposing a pair of insurance
  market regulations—a “guaranteed issue” requirement, which bars
  insurers from denying coverage to any person because of his health,
  and a “community rating” requirement, which bars insurers from
  charging a person higher premiums for the same reason. The re-
  forms achieved the goal of expanding access to coverage, but they al-
  so encouraged people to wait until they got sick to buy insurance.
  The result was an economic “death spiral”: premiums rose, the num-
  ber of people buying insurance declined, and insurers left the market
  entirely. In 2006, however, Massachusetts discovered a way to make
  the guaranteed issue and community rating requirements work—by
  requiring individuals to buy insurance and by providing tax credits to
  certain individuals to make insurance more affordable. The combi-
  nation of these three reforms—insurance market regulations, a cov-
  erage mandate, and tax credits—enabled Massachusetts to drastical-
  ly reduce its uninsured rate.
    The Affordable Care Act adopts a version of the three key reforms
  that made the Massachusetts system successful. First, the Act
  adopts the guaranteed issue and community rating requirements. 42
U.S. C. §§300gg, 300gg–1. Second, the Act generally requires indi-
  viduals to maintain health insurance coverage or make a payment to
  the IRS, unless the cost of buying insurance would exceed eight per-
  cent of that individual’s income. 26 U.S. C. §5000A. And third, the
  Act seeks to make insurance more affordable by giving refundable
  tax credits to individuals with household incomes between 100 per-
2                           KING v. BURWELL

                                  Syllabus

    cent and 400 percent of the federal poverty line. §36B.
      In addition to those three reforms, the Act requires the creation of
    an “Exchange” in each State—basically, a marketplace that allows
    people to compare and purchase insurance plans. The Act gives each
    State the opportunity to establish its own Exchange, but provides
    that the Federal Government will establish “such Exchange” if the
    State does not. 42 U.S. C. §§18031, 18041. Relatedly, the Act pro-
    vides that tax credits “shall be allowed” for any “applicable taxpayer,”
    26 U.S. C. §36B(a), but only if the taxpayer has enrolled in an insur-
    ance plan through “an Exchange established by the State under [42
U.S. C. §18031],” §§36B(b)–(c). An IRS regulation interprets that
    language as making tax credits available on “an Exchange,” 26 CFR
    §1.36B–2, “regardless of whether the Exchange is established and
    operated by a State . . . or by HHS,” 45 CFR §155.20.
      Petitioners are four individuals who live in Virginia, which has a
    Federal Exchange. They do not wish to purchase health insurance.
    In their view, Virginia’s Exchange does not qualify as “an Exchange
    established by the State under [42 U.S. C. §18031],” so they should
    not receive any tax credits. That would make the cost of buying in-
    surance more than eight percent of petitioners’ income, exempting
    them from the Act’s coverage requirement. As a result of the IRS
    Rule, however, petitioners would receive tax credits. That would
    make the cost of buying insurance less than eight percent of their in-
    come, which would subject them to the Act’s coverage requirement.
      Petitioners challenged the IRS Rule in Federal District Court. The
    District Court dismissed the suit, holding that the Act unambiguous-
    ly made tax credits available to individuals enrolled through a Fed-
    eral Exchange. The Court of Appeals for the Fourth Circuit affirmed.
    The Fourth Circuit viewed the Act as ambiguous, and deferred to the
    IRS’s interpretation under Chevron U. S. A. Inc. v. Natural Resources
    Defense Council, Inc., 467 U.S. 837.
Held: Section 36B’s tax credits are available to individuals in States
 that have a Federal Exchange. Pp. 7–21.
    (a) When analyzing an agency’s interpretation of a statute, this
 Court often applies the two-step framework announced in Chevron,
 467 U.S. 837. But Chevron does not provide the appropriate frame-
 work here. The tax credits are one of the Act’s key reforms and
 whether they are available on Federal Exchanges is a question of
 deep “economic and political significance”; had Congress wished to
 assign that question to an agency, it surely would have done so ex-
 pressly. And it is especially unlikely that Congress would have dele-
 gated this decision to the IRS, which has no expertise in crafting
 health insurance policy of this sort.
    It is instead the Court’s task to determine the correct reading of
                   Cite as: 576 U. S. ____ (2015)                   3

                             Syllabus

Section 36B. If the statutory language is plain, the Court must en-
force it according to its terms. But oftentimes the meaning—or am-
biguity—of certain words or phrases may only become evident when
placed in context. So when deciding whether the language is plain,
the Court must read the words “in their context and with a view to
their place in the overall statutory scheme.” FDA v. Brown & Wil-
liamson Tobacco Corp., 529 U.S. 120, 133. Pp. 7–9.
   (b) When read in context, the phrase “an Exchange established by
the State under [42 U.S. C. §18031]” is properly viewed as ambigu-
ous. The phrase may be limited in its reach to State Exchanges. But
it could also refer to all Exchanges—both State and Federal—for
purposes of the tax credits. If a State chooses not to follow the di-
rective in Section 18031 to establish an Exchange, the Act tells the
Secretary of Health and Human Services to establish “such Ex-
change.” §18041. And by using the words “such Exchange,” the Act
indicates that State and Federal Exchanges should be the same. But
State and Federal Exchanges would differ in a fundamental way if
tax credits were available only on State Exchanges—one type of Ex-
change would help make insurance more affordable by providing bil-
lions of dollars to the States’ citizens; the other type of Exchange
would not.      Several other provisions in the Act—e.g., Section
18031(i)(3)(B)’s requirement that all Exchanges create outreach pro-
grams to “distribute fair and impartial information concerning . . .
the availability of premium tax credits under section 36B”—would
make little sense if tax credits were not available on Federal Ex-
changes.
   The argument that the phrase “established by the State” would be
superfluous if Congress meant to extend tax credits to both State and
Federal Exchanges is unpersuasive. This Court’s “preference for
avoiding surplusage constructions is not absolute.” Lamie v. United
States Trustee, 540 U.S. 526, 536. And rigorous application of that
canon does not seem a particularly useful guide to a fair construction
of the Affordable Care Act, which contains more than a few examples
of inartful drafting. The Court nevertheless must do its best, “bear-
ing in mind the ‘fundamental canon of statutory construction that the
words of a statute must be read in their context and with a view to
their place in the overall statutory scheme.’ ” Utility Air Regulatory
Group v. EPA, 573 U. S. ___, ___. Pp. 9–15.
   (c) Given that the text is ambiguous, the Court must look to the
broader structure of the Act to determine whether one of Section
36B’s “permissible meanings produces a substantive effect that is
compatible with the rest of the law.” United Sav. Assn. of Tex. v.
Timbers of Inwood Forest Associates, Ltd., 484 U.S. 365, 371.
   Here, the statutory scheme compels the Court to reject petitioners’
4                           KING v. BURWELL

                                  Syllabus

    interpretation because it would destabilize the individual insurance
    market in any State with a Federal Exchange, and likely create the
    very “death spirals” that Congress designed the Act to avoid. Under
    petitioners’ reading, the Act would not work in a State with a Federal
    Exchange. As they see it, one of the Act’s three major reforms—the
    tax credits—would not apply. And a second major reform—the cov-
    erage requirement—would not apply in a meaningful way, because so
    many individuals would be exempt from the requirement without the
    tax credits. If petitioners are right, therefore, only one of the Act’s
    three major reforms would apply in States with a Federal Exchange.
       The combination of no tax credits and an ineffective coverage re-
    quirement could well push a State’s individual insurance market into
    a death spiral. It is implausible that Congress meant the Act to op-
    erate in this manner. Congress made the guaranteed issue and
    community rating requirements applicable in every State in the Na-
    tion, but those requirements only work when combined with the cov-
    erage requirement and tax credits. It thus stands to reason that
    Congress meant for those provisions to apply in every State as well.
    Pp. 15–19.
       (d) The structure of Section 36B itself also suggests that tax credits
    are not limited to State Exchanges. Together, Section 36B(a), which
    allows tax credits for any “applicable taxpayer,” and Section
    36B(c)(1), which defines that term as someone with a household in-
    come between 100 percent and 400 percent of the federal poverty
    line, appear to make anyone in the specified income range eligible for
    a tax credit. According to petitioners, however, those provisions are
    an empty promise in States with a Federal Exchange. In their view,
    an applicable taxpayer in such a State would be eligible for a tax
    credit, but the amount of that tax credit would always be zero be-
    cause of two provisions buried deep within the Tax Code. That ar-
    gument fails because Congress “does not alter the fundamental de-
    tails of a regulatory scheme in vague terms or ancillary provisions.”
    Whitman v. American Trucking Assns., Inc., 531 U.S. 457. Pp. 19–
    20.
       (e) Petitioners’ plain-meaning arguments are strong, but the Act’s
    context and structure compel the conclusion that Section 36B allows
    tax credits for insurance purchased on any Exchange created under
    the Act. Those credits are necessary for the Federal Exchanges to
    function like their State Exchange counterparts, and to avoid the
    type of calamitous result that Congress plainly meant to avoid.
    Pp. 20–21.
759 F.3d 358, affirmed.

      ROBERTS, C. J., delivered the opinion of the Court, in which KEN-
                    Cite as: 576 U. S. ____ (2015)                   5

                               Syllabus

NEDY,   GINSBURG, BREYER, SOTOMAYOR, and KAGAN, JJ., joined. SCALIA,
J., filed a dissenting opinion, in which THOMAS and ALITO, JJ., joined.
                       Cite as: 576 U. S. ____ (2015)                              1

                            Opinion of the Court

    NOTICE: This opinion is subject to formal revision before publication in the
    preliminary print of the United States Reports. Readers are requested to
    notify the Reporter of Decisions, Supreme Court of the United States, Wash-
    ington, D. C. 20543, of any typographical or other formal errors, in order
    that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                  _________________

                                  No. 14–114
                                  _________________


    DAVID KING, ET AL., PETITIONERS v. SYLVIA 

       BURWELL, SECRETARY OF HEALTH

          AND HUMAN SERVICES, ET AL. 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

           APPEALS FOR THE FOURTH CIRCUIT

                                [June 25, 2015]


   CHIEF JUSTICE ROBERTS delivered the opinion of the
Court.
   The Patient Protection and Affordable Care Act adopts a
series of interlocking reforms designed to expand coverage
in the individual health insurance market. First, the Act
bars insurers from taking a person’s health into account
when deciding whether to sell health insurance or how
much to charge. Second, the Act generally requires each
person to maintain insurance coverage or make a payment
to the Internal Revenue Service. And third, the Act gives
tax credits to certain people to make insurance more
affordable.
   In addition to those reforms, the Act requires the crea-
tion of an “Exchange” in each State—basically, a market-
place that allows people to compare and purchase insur-
ance plans. The Act gives each State the opportunity to
establish its own Exchange, but provides that the Federal
Government will establish the Exchange if the State does
not.
   This case is about whether the Act’s interlocking re-
2                    KING v. BURWELL

                     Opinion of the Court

forms apply equally in each State no matter who estab-
lishes the State’s Exchange. Specifically, the question pre-
sented is whether the Act’s tax credits are available in
States that have a Federal Exchange.
                              I

                             A

  The Patient Protection and Affordable Care Act, 124
Stat. 119, grew out of a long history of failed health insur-
ance reform. In the 1990s, several States began experi-
menting with ways to expand people’s access to coverage.
One common approach was to impose a pair of insurance
market regulations—a “guaranteed issue” requirement,
which barred insurers from denying coverage to any per-
son because of his health, and a “community rating” re-
quirement, which barred insurers from charging a person
higher premiums for the same reason. Together, those
requirements were designed to ensure that anyone who
wanted to buy health insurance could do so.
  The guaranteed issue and community rating require-
ments achieved that goal, but they had an unintended
consequence: They encouraged people to wait until they
got sick to buy insurance. Why buy insurance coverage
when you are healthy, if you can buy the same coverage
for the same price when you become ill? This conse-
quence—known as “adverse selection”—led to a second:
Insurers were forced to increase premiums to account for
the fact that, more and more, it was the sick rather than
the healthy who were buying insurance. And that conse-
quence fed back into the first: As the cost of insurance
rose, even more people waited until they became ill to
buy it.
  This led to an economic “death spiral.” As premiums
rose higher and higher, and the number of people buying
insurance sank lower and lower, insurers began to leave
the market entirely. As a result, the number of people
                 Cite as: 576 U. S. ____ (2015)          3

                     Opinion of the Court

without insurance increased dramatically.
   This cycle happened repeatedly during the 1990s. For
example, in 1993, the State of Washington reformed its
individual insurance market by adopting the guaranteed
issue and community rating requirements. Over the next
three years, premiums rose by 78 percent and the number
of people enrolled fell by 25 percent. By 1999, 17 of the
State’s 19 private insurers had left the market, and the
remaining two had announced their intention to do so.
Brief for America’s Health Insurance Plans as Amicus
Curiae 10–11.
   For another example, also in 1993, New York adopted
the guaranteed issue and community rating requirements.
Over the next few years, some major insurers in the indi-
vidual market raised premiums by roughly 40 percent. By
1996, these reforms had “effectively eliminated the com-
mercial individual indemnity market in New York with
the largest individual health insurer exiting the market.”
L. Wachenheim & H. Leida, The Impact of Guaranteed
Issue and Community Rating Reforms on States’ Individ-
ual Insurance Markets 38 (2012).
   In 1996, Massachusetts adopted the guaranteed issue
and community rating requirements and experienced
similar results. But in 2006, Massachusetts added two
more reforms: The Commonwealth required individuals to
buy insurance or pay a penalty, and it gave tax credits to
certain individuals to ensure that they could afford the
insurance they were required to buy. Brief for Bipartisan
Economic Scholars as Amici Curiae 24–25. The combina-
tion of these three reforms—insurance market regula-
tions, a coverage mandate, and tax credits—reduced the
uninsured rate in Massachusetts to 2.6 percent, by far the
lowest in the Nation. Hearing on Examining Individual
State Experiences with Health Care Reform Coverage
Initiatives in the Context of National Reform before the
Senate Committee on Health, Education, Labor, and
4                    KING v. BURWELL

                     Opinion of the Court

Pensions, 111th Cong., 1st Sess., 9 (2009).
                              B
  The Affordable Care Act adopts a version of the three
key reforms that made the Massachusetts system success-
ful. First, the Act adopts the guaranteed issue and com-
munity rating requirements. The Act provides that “each
health insurance issuer that offers health insurance cov-
erage in the individual . . . market in a State must accept
every . . . individual in the State that applies for such
coverage.” 42 U.S. C. §300gg–1(a). The Act also bars
insurers from charging higher premiums on the basis of a
person’s health. §300gg.
  Second, the Act generally requires individuals to main-
tain health insurance coverage or make a payment to the
IRS. 26 U.S. C. §5000A. Congress recognized that, with-
out an incentive, “many individuals would wait to pur-
chase health insurance until they needed care.” 42
U.S. C. §18091(2)(I). So Congress adopted a coverage
requirement to “minimize this adverse selection and
broaden the health insurance risk pool to include healthy
individuals, which will lower health insurance premiums.”
Ibid. In Congress’s view, that coverage requirement was
“essential to creating effective health insurance markets.”
Ibid. Congress also provided an exemption from the cov-
erage requirement for anyone who has to spend more than
eight percent of his income on health insurance. 26
U.S. C. §§5000A(e)(1)(A), (e)(1)(B)(ii).
  Third, the Act seeks to make insurance more affordable
by giving refundable tax credits to individuals with
household incomes between 100 percent and 400 percent
of the federal poverty line. §36B. Individuals who meet
the Act’s requirements may purchase insurance with the
tax credits, which are provided in advance directly to the
individual’s insurer. 42 U.S. C. §§18081, 18082.
  These three reforms are closely intertwined. As noted,
                 Cite as: 576 U. S. ____ (2015)           5

                     Opinion of the Court

Congress found that the guaranteed issue and community
rating requirements would not work without the coverage
requirement. §18091(2)(I). And the coverage requirement
would not work without the tax credits. The reason is
that, without the tax credits, the cost of buying insurance
would exceed eight percent of income for a large number of
individuals, which would exempt them from the coverage
requirement. Given the relationship between these three
reforms, the Act provided that they should take effect on
the same day—January 1, 2014. See Affordable Care Act,
§1253, redesignated §1255, 124 Stat. 162, 895; §§1401(e),
1501(d), id., at 220, 249.
                             C
  In addition to those three reforms, the Act requires the
creation of an “Exchange” in each State where people
can shop for insurance, usually online.        42 U.S. C.
§18031(b)(1). An Exchange may be created in one of two
ways. First, the Act provides that “[e]ach State shall . . .
establish an American Health Benefit Exchange . . . for
the State.” Ibid. Second, if a State nonetheless chooses
not to establish its own Exchange, the Act provides that
the Secretary of Health and Human Services “shall . . .
establish and operate such Exchange within the State.”
§18041(c)(1).
  The issue in this case is whether the Act’s tax credits
are available in States that have a Federal Exchange
rather than a State Exchange. The Act initially provides
that tax credits “shall be allowed” for any “applicable
taxpayer.” 26 U.S. C. §36B(a). The Act then provides
that the amount of the tax credit depends in part on
whether the taxpayer has enrolled in an insurance plan
through “an Exchange established by the State under
section 1311 of the Patient Protection and Affordable Care
Act [hereinafter 42 U.S. C. §18031].”         26 U.S. C.
§§36B(b)–(c) (emphasis added).
6                    KING v. BURWELL

                     Opinion of the Court

   The IRS addressed the availability of tax credits by
promulgating a rule that made them available on both
State and Federal Exchanges. 77 Fed. Reg. 30378 (2012).
As relevant here, the IRS Rule provides that a taxpayer is
eligible for a tax credit if he enrolled in an insurance plan
through “an Exchange,” 26 CFR §1.36B–2 (2013), which is
defined as “an Exchange serving the individual market . . .
regardless of whether the Exchange is established and
operated by a State . . . or by HHS,” 45 CFR §155.20
(2014). At this point, 16 States and the District of Colum-
bia have established their own Exchanges; the other 34
States have elected to have HHS do so.
                             D
   Petitioners are four individuals who live in Virginia,
which has a Federal Exchange. They do not wish to pur-
chase health insurance. In their view, Virginia’s Ex-
change does not qualify as “an Exchange established by
the State under [42 U.S. C. §18031],” so they should not
receive any tax credits. That would make the cost of
buying insurance more than eight percent of their income,
which would exempt them from the Act’s coverage re-
quirement. 26 U.S. C. §5000A(e)(1).
   Under the IRS Rule, however, Virginia’s Exchange
would qualify as “an Exchange established by the State
under [42 U.S. C. §18031],” so petitioners would receive
tax credits. That would make the cost of buying insurance
less than eight percent of petitioners’ income, which would
subject them to the Act’s coverage requirement. The IRS
Rule therefore requires petitioners to either buy health
insurance they do not want, or make a payment to the
IRS.
   Petitioners challenged the IRS Rule in Federal District
Court. The District Court dismissed the suit, holding that
the Act unambiguously made tax credits available to
individuals enrolled through a Federal Exchange. King v.
                 Cite as: 576 U. S. ____ (2015)            7

                     Opinion of the Court

Sebelius, 997 F. Supp. 2d 415 (ED Va. 2014). The Court of
Appeals for the Fourth Circuit affirmed. 759 F.3d 358
(2014). The Fourth Circuit viewed the Act as “ambiguous
and subject to at least two different interpretations.” Id.,
at 372. The court therefore deferred to the IRS’s interpre-
tation under Chevron U. S. A. Inc. v. Natural Resources
Defense Council, Inc., 467 U.S. 837 (1984). 759 F.3d, at
376.
  The same day that the Fourth Circuit issued its deci-
sion, the Court of Appeals for the District of Columbia
Circuit vacated the IRS Rule in a different case, holding
that the Act “unambiguously restricts” the tax credits to
State Exchanges. Halbig v. Burwell, 758 F.3d 390, 394
(2014). We granted certiorari in the present case. 574
U. S. ___ (2014).
                              II
  The Affordable Care Act addresses tax credits in what is
now Section 36B of the Internal Revenue Code. That
section provides: “In the case of an applicable taxpayer,
there shall be allowed as a credit against the tax imposed
by this subtitle . . . an amount equal to the premium assis-
tance credit amount.” 26 U.S. C. §36B(a). Section 36B
then defines the term “premium assistance credit amount”
as “the sum of the premium assistance amounts deter-
mined under paragraph (2) with respect to all coverage
months of the taxpayer occurring during the taxable year.”
§36B(b)(1) (emphasis added). Section 36B goes on to
define the two italicized terms—“premium assistance
amount” and “coverage month”—in part by referring to an
insurance plan that is enrolled in through “an Exchange
established by the State under [42 U.S. C. §18031].” 26
U.S. C. §§36B(b)(2)(A), (c)(2)(A)(i).
  The parties dispute whether Section 36B authorizes tax
credits for individuals who enroll in an insurance plan
through a Federal Exchange. Petitioners argue that a
8                    KING v. BURWELL

                     Opinion of the Court

Federal Exchange is not “an Exchange established by the
State under [42 U.S. C. §18031],” and that the IRS Rule
therefore contradicts Section 36B. Brief for Petitioners
18–20. The Government responds that the IRS Rule is
lawful because the phrase “an Exchange established by
the State under [42 U.S. C. §18031]” should be read to
include Federal Exchanges. Brief for Respondents 20–25.
  When analyzing an agency’s interpretation of a statute,
we often apply the two-step framework announced in
Chevron, 467 U.S. 837. Under that framework, we ask
whether the statute is ambiguous and, if so, whether the
agency’s interpretation is reasonable. Id., at 842–843.
This approach “is premised on the theory that a statute’s
ambiguity constitutes an implicit delegation from Con-
gress to the agency to fill in the statutory gaps.” FDA v.
Brown & Williamson Tobacco Corp., 529 U.S. 120, 159
(2000). “In extraordinary cases, however, there may be
reason to hesitate before concluding that Congress has
intended such an implicit delegation.” Ibid.
  This is one of those cases. The tax credits are among
the Act’s key reforms, involving billions of dollars in
spending each year and affecting the price of health insur-
ance for millions of people. Whether those credits are
available on Federal Exchanges is thus a question of deep
“economic and political significance” that is central to this
statutory scheme; had Congress wished to assign that
question to an agency, it surely would have done so ex-
pressly. Utility Air Regulatory Group v. EPA, 573 U. S.
___, ___ (2014) (slip op., at 19) (quoting Brown & William-
son, 529 U.S., at 160). It is especially unlikely that Con-
gress would have delegated this decision to the IRS, which
has no expertise in crafting health insurance policy of this
sort. See Gonzales v. Oregon, 546 U.S. 243, 266–267
(2006). This is not a case for the IRS.
  It is instead our task to determine the correct reading of
Section 36B. If the statutory language is plain, we must
                 Cite as: 576 U. S. ____ (2015)            9

                     Opinion of the Court

enforce it according to its terms. Hardt v. Reliance Stand-
ard Life Ins. Co., 560 U.S. 242, 251 (2010). But often-
times the “meaning—or ambiguity—of certain words or
phrases may only become evident when placed in context.”
Brown & Williamson, 529 U.S., at 132. So when deciding
whether the language is plain, we must read the words “in
their context and with a view to their place in the overall
statutory scheme.” Id., at 133 (internal quotation marks
omitted). Our duty, after all, is “to construe statutes, not
isolated provisions.” Graham County Soil and Water
Conservation Dist. v. United States ex rel. Wilson, 559
U.S. 280, 290 (2010) (internal quotation marks omitted).
                              A
   We begin with the text of Section 36B. As relevant here,
Section 36B allows an individual to receive tax credits
only if the individual enrolls in an insurance plan through
“an Exchange established by the State under [42 U.S. C.
§18031].” In other words, three things must be true: First,
the individual must enroll in an insurance plan through
“an Exchange.” Second, that Exchange must be “estab-
lished by the State.” And third, that Exchange must be
established “under [42 U.S. C. §18031].” We address each
requirement in turn.
   First, all parties agree that a Federal Exchange quali-
fies as “an Exchange” for purposes of Section 36B. See
Brief for Petitioners 22; Brief for Respondents 22. Section
18031 provides that “[e]ach State shall . . . establish an
American Health Benefit Exchange . . . for the State.”
§18031(b)(1). Although phrased as a requirement, the Act
gives the States “flexibility” by allowing them to “elect”
whether they want to establish an Exchange. §18041(b).
If the State chooses not to do so, Section 18041 provides
that the Secretary “shall . . . establish and operate
such Exchange within the State.” §18041(c)(1) (emphasis
added).
10                   KING v. BURWELL

                     Opinion of the Court

   By using the phrase “such Exchange,” Section 18041
instructs the Secretary to establish and operate the same
Exchange that the State was directed to establish under
Section 18031. See Black’s Law Dictionary 1661 (10th ed.
2014) (defining “such” as “That or those; having just been
mentioned”). In other words, State Exchanges and Fed-
eral Exchanges are equivalent—they must meet the same
requirements, perform the same functions, and serve the
same purposes. Although State and Federal Exchanges
are established by different sovereigns, Sections 18031
and 18041 do not suggest that they differ in any meaning-
ful way. A Federal Exchange therefore counts as “an
Exchange” under Section 36B.
   Second, we must determine whether a Federal Ex-
change is “established by the State” for purposes of Sec-
tion 36B. At the outset, it might seem that a Federal
Exchange cannot fulfill this requirement. After all, the
Act defines “State” to mean “each of the 50 States and the
District of Columbia”—a definition that does not include
the Federal Government. 42 U.S. C. §18024(d). But
when read in context, “with a view to [its] place in the
overall statutory scheme,” the meaning of the phrase
“established by the State” is not so clear. Brown &
Williamson, 529 U.S., at 133 (internal quotation marks
omitted).
   After telling each State to establish an Exchange, Sec-
tion 18031 provides that all Exchanges “shall make avail-
able qualified health plans to qualified individuals.” 42
U.S. C. §18031(d)(2)(A). Section 18032 then defines the
term “qualified individual” in part as an individual who
“resides in the State that established the Exchange.”
§18032(f)(1)(A). And that’s a problem: If we give the
phrase “the State that established the Exchange” its most
natural meaning, there would be no “qualified individuals”
on Federal Exchanges. But the Act clearly contemplates
that there will be qualified individuals on every Exchange.
                     Cite as: 576 U. S. ____ (2015)                   11

                          Opinion of the Court

As we just mentioned, the Act requires all Exchanges to
“make available qualified health plans to qualified indi-
viduals”—something an Exchange could not do if there
were no such individuals. §18031(d)(2)(A). And the Act
tells the Exchange, in deciding which health plans to offer,
to consider “the interests of qualified individuals . . . in the
State or States in which such Exchange operates”—again,
something the Exchange could not do if qualified individ-
uals did not exist. §18031(e)(1)(B). This problem arises
repeatedly throughout the Act. See, e.g., §18031(b)(2)
(allowing a State to create “one Exchange . . . for providing
. . . services to both qualified individuals and qualified
small employers,” rather than creating separate Exchanges
for those two groups).1
    These provisions suggest that the Act may not always
use the phrase “established by the State” in its most natu-
ral sense. Thus, the meaning of that phrase may not be as
clear as it appears when read out of context.
    Third, we must determine whether a Federal Exchange
is established “under [42 U.S. C. §18031].” This too might
seem a requirement that a Federal Exchange cannot
fulfill, because it is Section 18041 that tells the Secretary
when to “establish and operate such Exchange.” But here
again, the way different provisions in the statute interact
suggests otherwise.
    The Act defines the term “Exchange” to mean “an Amer-
ican Health Benefit Exchange established under section
18031.” §300gg–91(d)(21). If we import that definition
——————
  1 The  dissent argues that one would “naturally read instructions
about qualified individuals to be inapplicable to the extent a particular
Exchange has no such individuals.” Post, at 10–11 (SCALIA, J., dissent-
ing). But the fact that the dissent’s interpretation would make so many
parts of the Act “inapplicable” to Federal Exchanges is precisely what
creates the problem. It would be odd indeed for Congress to write such
detailed instructions about customers on a State Exchange, while
having nothing to say about those on a Federal Exchange.
12                    KING v. BURWELL

                      Opinion of the Court

into Section 18041, the Act tells the Secretary to “establish
and operate such ‘American Health Benefit Exchange
established under section 18031.’ ” That suggests that
Section 18041 authorizes the Secretary to establish an
Exchange under Section 18031, not (or not only) under
Section 18041. Otherwise, the Federal Exchange, by
definition, would not be an “Exchange” at all. See Halbig,
758 F.3d, at 399–400 (acknowledging that the Secretary
establishes Federal Exchanges under Section 18031).
   This interpretation of “under [42 U.S. C. §18031]” fits
best with the statutory context. All of the requirements
that an Exchange must meet are in Section 18031, so it is
sensible to regard all Exchanges as established under that
provision. In addition, every time the Act uses the word
“Exchange,” the definitional provision requires that we
substitute the phrase “Exchange established under section
18031.” If Federal Exchanges were not established under
Section 18031, therefore, literally none of the Act’s re-
quirements would apply to them. Finally, the Act repeat-
edly uses the phrase “established under [42 U.S. C.
§18031]” in situations where it would make no sense to
distinguish between State and Federal Exchanges. See,
e.g., 26 U.S. C. §125(f)(3)(A) (2012 ed., Supp. I) (“The term
‘qualified benefit’ shall not include any qualified health
plan . . . offered through an Exchange established under
[42 U.S. C. §18031]”); 26 U.S. C. §6055(b)(1)(B)(iii)(I)
(2012 ed.) (requiring insurers to report whether each
insurance plan they provided “is a qualified health plan
offered through an Exchange established under [42
U.S. C. §18031]”). A Federal Exchange may therefore be
considered one established “under [42 U.S. C. §18031].”
   The upshot of all this is that the phrase “an Exchange
established by the State under [42 U.S. C. §18031]” is
properly viewed as ambiguous. The phrase may be limited
in its reach to State Exchanges. But it is also possible
that the phrase refers to all Exchanges—both State and
                     Cite as: 576 U. S. ____ (2015)                    13

                          Opinion of the Court

Federal—at least for purposes of the tax credits. If a State
chooses not to follow the directive in Section 18031 that it
establish an Exchange, the Act tells the Secretary to
establish “such Exchange.” §18041. And by using the
words “such Exchange,” the Act indicates that State and
Federal Exchanges should be the same. But State and
Federal Exchanges would differ in a fundamental way if
tax credits were available only on State Exchanges—one
type of Exchange would help make insurance more afford-
able by providing billions of dollars to the States’ citizens;
the other type of Exchange would not.2
   The conclusion that Section 36B is ambiguous is further
supported by several provisions that assume tax credits
will be available on both State and Federal Exchanges.
For example, the Act requires all Exchanges to create
outreach programs that must “distribute fair and impar-
tial information concerning . . . the availability of premium
tax credits under section 36B.” §18031(i)(3)(B). The Act
also requires all Exchanges to “establish and make avail-
able by electronic means a calculator to determine the
actual cost of coverage after the application of any pre-
mium tax credit under section 36B.” §18031(d)(4)(G). And
the Act requires all Exchanges to report to the Treasury
Secretary information about each health plan they sell,
——————
  2 The dissent argues that the phrase “such Exchange” does not sug-

gest that State and Federal Exchanges “are in all respects equivalent.”
Post, at 8. In support, it quotes the Constitution’s Elections Clause,
which makes the state legislature primarily responsible for prescribing
election regulations, but allows Congress to “make or alter such Regu-
lations.” Art. I, §4, cl. 1. No one would say that state and federal
election regulations are in all respects equivalent, the dissent contends,
so we should not say that State and Federal Exchanges are. But the
Elections Clause does not precisely define what an election regulation
must look like, so Congress can prescribe regulations that differ from
what the State would prescribe. The Affordable Care Act does precisely
define what an Exchange must look like, however, so a Federal Ex-
change cannot differ from a State Exchange.
14                   KING v. BURWELL

                     Opinion of the Court

including the “aggregate amount of any advance payment
of such credit,” “[a]ny information . . . necessary to deter-
mine eligibility for, and the amount of, such credit,” and
any “[i]nformation necessary to determine whether a
taxpayer has received excess advance payments.” 26
U.S. C. §36B(f)(3). If tax credits were not available on
Federal Exchanges, these provisions would make little
sense.
   Petitioners and the dissent respond that the words
“established by the State” would be unnecessary if Con-
gress meant to extend tax credits to both State and Fed-
eral Exchanges. Brief for Petitioners 20; post, at 4–5. But
“our preference for avoiding surplusage constructions is
not absolute.” Lamie v. United States Trustee, 540 U.S.
526, 536 (2004); see also Marx v. General Revenue Corp.,
568 U. S. ___, ___ (2013) (slip op., at 13) (“The canon
against surplusage is not an absolute rule”). And specifi-
cally with respect to this Act, rigorous application of the
canon does not seem a particularly useful guide to a fair
construction of the statute.
   The Affordable Care Act contains more than a few ex-
amples of inartful drafting. (To cite just one, the Act
creates three separate Section 1563s. See 124 Stat. 270,
911, 912.) Several features of the Act’s passage contributed
to that unfortunate reality. Congress wrote key parts
of the Act behind closed doors, rather than through “the
traditional legislative process.” Cannan, A Legislative
History of the Affordable Care Act: How Legislative Pro-
cedure Shapes Legislative History, 105 L. Lib. J. 131, 163
(2013). And Congress passed much of the Act using a
complicated budgetary procedure known as “reconcilia-
tion,” which limited opportunities for debate and amend-
ment, and bypassed the Senate’s normal 60-vote filibuster
requirement. Id., at 159–167. As a result, the Act does
not reflect the type of care and deliberation that one might
expect of such significant legislation. Cf. Frankfurter,
                    Cite as: 576 U. S. ____ (2015)                 15

                        Opinion of the Court

Some Reflections on the Reading of Statutes, 47 Colum. L.
Rev. 527, 545 (1947) (describing a cartoon “in which a
senator tells his colleagues ‘I admit this new bill is too
complicated to understand. We’ll just have to pass it to
find out what it means.’ ”).
   Anyway, we “must do our best, bearing in mind the
fundamental canon of statutory construction that the
words of a statute must be read in their context and with a
view to their place in the overall statutory scheme.” Util-
ity Air Regulatory Group, 573 U. S., at ___ (slip op., at 15)
(internal quotation marks omitted). After reading Section
36B along with other related provisions in the Act, we
cannot conclude that the phrase “an Exchange established
by the State under [Section 18031]” is unambiguous.
                              B
  Given that the text is ambiguous, we must turn to the
broader structure of the Act to determine the meaning of
Section 36B. “A provision that may seem ambiguous in
isolation is often clarified by the remainder of the statu-
tory scheme . . . because only one of the permissible mean-
ings produces a substantive effect that is compatible with
the rest of the law.” United Sav. Assn. of Tex. v. Timbers
of Inwood Forest Associates, Ltd., 484 U.S. 365, 371
(1988). Here, the statutory scheme compels us to reject
petitioners’ interpretation because it would destabilize the
individual insurance market in any State with a Federal
Exchange, and likely create the very “death spirals” that
Congress designed the Act to avoid. See New York State
Dept. of Social Servs. v. Dublino, 413 U.S. 405, 419–420
(1973) (“We cannot interpret federal statutes to negate
their own stated purposes.”).3
——————
  3 The dissent notes that several other provisions in the Act use the
phrase “established by the State,” and argues that our holding applies
to each of those provisions. Post, at 5–6. But “the presumption of
consistent usage readily yields to context,” and a statutory term may
16                       KING v. BURWELL

                         Opinion of the Court

  As discussed above, Congress based the Affordable Care
Act on three major reforms: first, the guaranteed issue
and community rating requirements; second, a require-
ment that individuals maintain health insurance coverage
or make a payment to the IRS; and third, the tax credits
for individuals with household incomes between 100 per-
cent and 400 percent of the federal poverty line. In a
State that establishes its own Exchange, these three
reforms work together to expand insurance coverage. The
guaranteed issue and community rating requirements
ensure that anyone can buy insurance; the coverage re-
quirement creates an incentive for people to do so before
they get sick; and the tax credits—it is hoped—make
insurance more affordable. Together, those reforms “min-
imize . . . adverse selection and broaden the health in-
surance risk pool to include healthy individuals, which
will lower health insurance premiums.”           42 U.S. C.
§18091(2)(I).
  Under petitioners’ reading, however, the Act would
operate quite differently in a State with a Federal Ex-
change. As they see it, one of the Act’s three major re-
forms—the tax credits—would not apply. And a second
major reform—the coverage requirement—would not
apply in a meaningful way. As explained earlier, the
coverage requirement applies only when the cost of buying
health insurance (minus the amount of the tax credits) is
less than eight percent of an individual’s income. 26
U.S. C. §§5000A(e)(1)(A), (e)(1)(B)(ii). So without the tax
credits, the coverage requirement would apply to fewer
individuals. And it would be a lot fewer. In 2014, approx-
—————— 

mean different things in different places. Utility Air Regulatory Group

v. EPA, 573 U. S. ___, ___ (2014) (slip op., at 15) (internal quotation
marks omitted). That is particularly true when, as here, “the Act is far
from a chef d’oeuvre of legislative draftsmanship.” Ibid. Because the
other provisions cited by the dissent are not at issue here, we do not
address them.
                 Cite as: 576 U. S. ____ (2015)          17

                     Opinion of the Court

imately 87 percent of people who bought insurance on a
Federal Exchange did so with tax credits, and virtually all
of those people would become exempt. HHS, A. Burke, A.
Misra, & S. Sheingold, Premium Affordability, Competi-
tion, and Choice in the Health Insurance Marketplace 5
(2014); Brief for Bipartisan Economic Scholars as Amici
Curiae 19–20. If petitioners are right, therefore, only one
of the Act’s three major reforms would apply in States
with a Federal Exchange.
   The combination of no tax credits and an ineffective
coverage requirement could well push a State’s individual
insurance market into a death spiral. One study predicts
that premiums would increase by 47 percent and enroll-
ment would decrease by 70 percent. E. Saltzman & C.
Eibner, The Effect of Eliminating the Affordable Care
Act’s Tax Credits in Federally Facilitated Marketplaces
(2015). Another study predicts that premiums would
increase by 35 percent and enrollment would decrease by
69 percent. L. Blumberg, M. Buettgens, & J. Holahan,
The Implications of a Supreme Court Finding for the
Plaintiff in King vs. Burwell: 8.2 Million More Uninsured
and 35% Higher Premiums (2015). And those effects
would not be limited to individuals who purchase insur-
ance on the Exchanges. Because the Act requires insurers
to treat the entire individual market as a single risk pool,
42 U.S. C. §18032(c)(1), premiums outside the Exchange
would rise along with those inside the Exchange. Brief for
Bipartisan Economic Scholars as Amici Curiae 11–12.
   It is implausible that Congress meant the Act to operate
in this manner. See National Federation of Independent
Business v. Sebelius, 567 U. S. ___, ___ (2012) (SCALIA,
KENNEDY, THOMAS, and ALITO, JJ., dissenting) (slip op.,
at 60) (“Without the federal subsidies . . . the exchanges
would not operate as Congress intended and may not
operate at all.”). Congress made the guaranteed issue and
community rating requirements applicable in every State
18                         KING v. BURWELL

                           Opinion of the Court

in the Nation. But those requirements only work when
combined with the coverage requirement and the tax
credits. So it stands to reason that Congress meant for
those provisions to apply in every State as well.4
   Petitioners respond that Congress was not worried
about the effects of withholding tax credits from States
with Federal Exchanges because “Congress evidently
believed it was offering states a deal they would not re-
fuse.” Brief for Petitioners 36. Congress may have been
wrong about the States’ willingness to establish their own
Exchanges, petitioners continue, but that does not allow
this Court to rewrite the Act to fix that problem. That is
particularly true, petitioners conclude, because the States
likely would have created their own Exchanges in the
absence of the IRS Rule, which eliminated any incentive
that the States had to do so. Id., at 36–38.
   Section 18041 refutes the argument that Congress
believed it was offering the States a deal they would not
——————
  4 The  dissent argues that our analysis “show[s] only that the statu-
tory scheme contains a flaw,” one “that appeared as well in other parts
of the Act.” Post, at 14. For support, the dissent notes that the guaran-
teed issue and community rating requirements might apply in the
federal territories, even though the coverage requirement does not. Id.,
at 14–15. The confusion arises from the fact that the guaranteed issue
and community rating requirements were added as amendments to the
Public Health Service Act, which contains a definition of the word
“State” that includes the territories, 42 U.S. C. §201(f), while the later-
enacted Affordable Care Act contains a definition of the word “State”
that excludes the territories, §18024(d). The predicate for the dissent’s
point is therefore uncertain at best.
   The dissent also notes that a different part of the Act “established a
long-term-care insurance program with guaranteed-issue and community-
rating requirements, but without an individual mandate or subsi-
dies.” Post, at 14. True enough. But the fact that Congress was willing
to accept the risk of adverse selection in a comparatively minor pro-
gram does not show that Congress was willing to do so in the general
health insurance program—the very heart of the Act. Moreover,
Congress said expressly that it wanted to avoid adverse selection in the
health insurance markets. §18091(2)(I).
                 Cite as: 576 U. S. ____ (2015)           19

                     Opinion of the Court

refuse. That section provides that, if a State elects not to
establish an Exchange, the Secretary “shall . . . establish
and operate such Exchange within the State.” 42 U.S. C.
§18041(c)(1)(A). The whole point of that provision is to
create a federal fallback in case a State chooses not to
establish its own Exchange. Contrary to petitioners’
argument, Congress did not believe it was offering States
a deal they would not refuse—it expressly addressed what
would happen if a State did refuse the deal.
                              C
   Finally, the structure of Section 36B itself suggests that
tax credits are not limited to State Exchanges. Section
36B(a) initially provides that tax credits “shall be allowed”
for any “applicable taxpayer.” Section 36B(c)(1) then
defines an “applicable taxpayer” as someone who (among
other things) has a household income between 100 percent
and 400 percent of the federal poverty line. Together,
these two provisions appear to make anyone in the speci-
fied income range eligible to receive a tax credit.
   According to petitioners, however, those provisions are
an empty promise in States with a Federal Exchange. In
their view, an applicable taxpayer in such a State would
be eligible for a tax credit—but the amount of that tax
credit would always be zero. And that is because—diving
several layers down into the Tax Code—Section 36B says
that the amount of the tax credits shall be “an amount
equal to the premium assistance credit amount,” §36B(a);
and then says that the term “premium assistance credit
amount” means “the sum of the premium assistance
amounts determined under paragraph (2) with respect to
all coverage months of the taxpayer occurring during the
taxable year,” §36B(b)(1); and then says that the term
“premium assistance amount” is tied to the amount of the
monthly premium for insurance purchased on “an Ex-
change established by the State under [42 U.S. C.
20                        KING v. BURWELL

                          Opinion of the Court

§18031],” §36B(b)(2); and then says that the term “cover-
age month” means any month in which the taxpayer has
insurance through “an Exchange established by the State
under [42 U.S. C. §18031],” §36B(c)(2)(A)(i).
   We have held that Congress “does not alter the funda-
mental details of a regulatory scheme in vague terms or
ancillary provisions.” Whitman v. American Trucking
Assns., Inc., 531 U.S. 457, 468 (2001). But in petitioners’
view, Congress made the viability of the entire Affordable
Care Act turn on the ultimate ancillary provision: a sub-
sub-sub section of the Tax Code. We doubt that is what
Congress meant to do. Had Congress meant to limit tax
credits to State Exchanges, it likely would have done so in
the definition of “applicable taxpayer” or in some other
prominent manner. It would not have used such a wind-
ing path of connect-the-dots provisions about the amount
of the credit.5
                             D
   Petitioners’ arguments about the plain meaning of
Section 36B are strong. But while the meaning of the
phrase “an Exchange established by the State under [42
U.S. C. §18031]” may seem plain “when viewed in isola-
tion,” such a reading turns out to be “untenable in light of
[the statute] as a whole.” Department of Revenue of Ore. v.
ACF Industries, Inc., 510 U.S. 332, 343 (1994). In this
instance, the context and structure of the Act compel us to
depart from what would otherwise be the most natural
reading of the pertinent statutory phrase.
——————
  5 The dissent cites several provisions that “make[ ] taxpayers of all

States eligible for a credit, only to provide later that the amount of the
credit may be zero.” Post, at 11 (citing 26 U.S. C. §§24, 32, 35, 36).
None of those provisions, however, is crucial to the viability of a com-
prehensive program like the Affordable Care Act. No one suggests, for
example, that the first-time-homebuyer tax credit, §36, is essential to
the viability of federal housing regulation.
                 Cite as: 576 U. S. ____ (2015)           21

                     Opinion of the Court

   Reliance on context and structure in statutory interpre-
tation is a “subtle business, calling for great wariness lest
what professes to be mere rendering becomes creation and
attempted interpretation of legislation becomes legislation
itself.” Palmer v. Massachusetts, 308 U.S. 79, 83 (1939).
For the reasons we have given, however, such reliance is
appropriate in this case, and leads us to conclude that
Section 36B allows tax credits for insurance purchased on
any Exchange created under the Act. Those credits are
necessary for the Federal Exchanges to function like their
State Exchange counterparts, and to avoid the type of
calamitous result that Congress plainly meant to avoid.
                         *     *    *
  In a democracy, the power to make the law rests with
those chosen by the people. Our role is more confined—“to
say what the law is.” Marbury v. Madison, 1 Cranch 137,
177 (1803). That is easier in some cases than in others.
But in every case we must respect the role of the Legisla-
ture, and take care not to undo what it has done. A fair
reading of legislation demands a fair understanding of the
legislative plan.
  Congress passed the Affordable Care Act to improve
health insurance markets, not to destroy them. If at all
possible, we must interpret the Act in a way that is con-
sistent with the former, and avoids the latter. Section 36B
can fairly be read consistent with what we see as Con-
gress’s plan, and that is the reading we adopt.
  The judgment of the United States Court of Appeals for
the Fourth Circuit is
                                                  Affirmed.
                  Cite as: 576 U. S. ____ (2015)            1

                      SCALIA, J., dissenting

SUPREME COURT OF THE UNITED STATES
                          _________________

                           No. 14–114
                          _________________


     DAVID KING, ET AL., PETITIONERS v. SYLVIA 

        BURWELL, SECRETARY OF HEALTH

           AND HUMAN SERVICES, ET AL. 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

           APPEALS FOR THE FOURTH CIRCUIT

                         [June 25, 2015] 


  JUSTICE SCALIA, with whom JUSTICE THOMAS and
JUSTICE ALITO join, dissenting.
  The Court holds that when the Patient Protection and
Affordable Care Act says “Exchange established by the
State” it means “Exchange established by the State or the
Federal Government.” That is of course quite absurd, and
the Court’s 21 pages of explanation make it no less so.
                             I
   The Patient Protection and Affordable Care Act makes
major reforms to the American health-insurance market.
It provides, among other things, that every State “shall . . .
establish an American Health Benefit Exchange”—a
marketplace where people can shop for health-insurance
plans. 42 U.S. C. §18031(b)(1). And it provides that if a
State does not comply with this instruction, the Secretary
of Health and Human Services must “establish and oper-
ate such Exchange within the State.” §18041(c)(1).
   A separate part of the Act—housed in §36B of the Inter-
nal Revenue Code—grants “premium tax credits” to subsi-
dize certain purchases of health insurance made on Ex-
changes. The tax credit consists of “premium assistance
amounts” for “coverage months.” 26 U.S. C. §36B(b)(1).
An individual has a coverage month only when he is cov-
2                    KING v. BURWELL

                     SCALIA, J., dissenting

ered by an insurance plan “that was enrolled in through
an Exchange established by the State under [§18031].”
§36B(c)(2)(A). And the law ties the size of the premium
assistance amount to the premiums for health plans which
cover the individual “and which were enrolled in through
an Exchange established by the State under [§18031].”
§36B(b)(2)(A). The premium assistance amount further
depends on the cost of certain other insurance plans “of-
fered through the same Exchange.” §36B(b)(3)(B)(i).
   This case requires us to decide whether someone who
buys insurance on an Exchange established by the Secre-
tary gets tax credits. You would think the answer would
be obvious—so obvious there would hardly be a need for
the Supreme Court to hear a case about it. In order to
receive any money under §36B, an individual must enroll
in an insurance plan through an “Exchange established by
the State.” The Secretary of Health and Human Services
is not a State. So an Exchange established by the Secre-
tary is not an Exchange established by the State—which
means people who buy health insurance through such an
Exchange get no money under §36B.
   Words no longer have meaning if an Exchange that is
not established by a State is “established by the State.” It
is hard to come up with a clearer way to limit tax credits
to state Exchanges than to use the words “established by
the State.” And it is hard to come up with a reason to
include the words “by the State” other than the purpose of
limiting credits to state Exchanges. “[T]he plain, obvious,
and rational meaning of a statute is always to be preferred
to any curious, narrow, hidden sense that nothing but the
exigency of a hard case and the ingenuity and study of an
acute and powerful intellect would discover.” Lynch v.
Alworth-Stephens Co., 267 U.S. 364, 370 (1925) (internal
quotation marks omitted). Under all the usual rules of
interpretation, in short, the Government should lose this
case. But normal rules of interpretation seem always to
                 Cite as: 576 U. S. ____ (2015)            3

                     SCALIA, J., dissenting

yield to the overriding principle of the present Court: The
Affordable Care Act must be saved.
                               II
  The Court interprets §36B to award tax credits on both
federal and state Exchanges. It accepts that the “most
natural sense” of the phrase “Exchange established by the
State” is an Exchange established by a State. Ante, at 11.
(Understatement, thy name is an opinion on the Afford-
able Care Act!) Yet the opinion continues, with no sem-
blance of shame, that “it is also possible that the phrase
refers to all Exchanges—both State and Federal.” Ante, at
13. (Impossible possibility, thy name is an opinion on the
Affordable Care Act!) The Court claims that “the context
and structure of the Act compel [it] to depart from what
would otherwise be the most natural reading of the perti-
nent statutory phrase.” Ante, at 21.
  I wholeheartedly agree with the Court that sound inter-
pretation requires paying attention to the whole law, not
homing in on isolated words or even isolated sections.
Context always matters. Let us not forget, however, why
context matters: It is a tool for understanding the terms of
the law, not an excuse for rewriting them.
  Any effort to understand rather than to rewrite a law
must accept and apply the presumption that lawmakers
use words in “their natural and ordinary signification.”
Pensacola Telegraph Co. v. Western Union Telegraph Co.,
96 U.S. 1, 12 (1878). Ordinary connotation does not
always prevail, but the more unnatural the proposed
interpretation of a law, the more compelling the contex-
tual evidence must be to show that it is correct. Today’s
interpretation is not merely unnatural; it is unheard of.
Who would ever have dreamt that “Exchange established
by the State” means “Exchange established by the State or
the Federal Government”? Little short of an express statu-
tory definition could justify adopting this singular reading.
4                    KING v. BURWELL

                     SCALIA, J., dissenting

Yet the only pertinent definition here provides that “State”
means “each of the 50 States and the District of Colum-
bia.” 42 U.S. C. §18024(d). Because the Secretary is
neither one of the 50 States nor the District of Columbia,
that definition positively contradicts the eccentric theory
that an Exchange established by the Secretary has been
established by the State.
   Far from offering the overwhelming evidence of meaning
needed to justify the Court’s interpretation, other contex-
tual clues undermine it at every turn. To begin with,
other parts of the Act sharply distinguish between the
establishment of an Exchange by a State and the estab-
lishment of an Exchange by the Federal Government. The
States’ authority to set up Exchanges comes from one
provision, §18031(b); the Secretary’s authority comes from
an entirely different provision, §18041(c). Funding for
States to establish Exchanges comes from one part of the
law, §18031(a); funding for the Secretary to establish
Exchanges comes from an entirely different part of the
law, §18121. States generally run state-created Ex-
changes; the Secretary generally runs federally created
Exchanges. §18041(b)–(c). And the Secretary’s authority
to set up an Exchange in a State depends upon the State’s
“[f]ailure to establish [an] Exchange.” §18041(c) (empha-
sis added). Provisions such as these destroy any pretense
that a federal Exchange is in some sense also established
by a State.
   Reading the rest of the Act also confirms that, as rele-
vant here, there are only two ways to set up an Exchange
in a State: establishment by a State and establishment by
the Secretary. §§18031(b), 18041(c). So saying that an
Exchange established by the Federal Government is “es-
tablished by the State” goes beyond giving words bizarre
meanings; it leaves the limiting phrase “by the State” with
no operative effect at all. That is a stark violation of the
elementary principle that requires an interpreter “to give
                 Cite as: 576 U. S. ____ (2015)            5

                     SCALIA, J., dissenting

effect, if possible, to every clause and word of a statute.”
Montclair v. Ramsdell, 107 U.S. 147, 152 (1883). In
weighing this argument, it is well to remember the differ-
ence between giving a term a meaning that duplicates
another part of the law, and giving a term no meaning at
all. Lawmakers sometimes repeat themselves—whether
out of a desire to add emphasis, a sense of belt-and-
suspenders caution, or a lawyerly penchant for doublets
(aid and abet, cease and desist, null and void). Lawmak-
ers do not, however, tend to use terms that “have no oper-
ation at all.” Marbury v. Madison, 1 Cranch 137, 174
(1803). So while the rule against treating a term as a
redundancy is far from categorical, the rule against treat-
ing it as a nullity is as close to absolute as interpretive
principles get. The Court’s reading does not merely give
“by the State” a duplicative effect; it causes the phrase to
have no effect whatever.
  Making matters worse, the reader of the whole Act will
come across a number of provisions beyond §36B that refer
to the establishment of Exchanges by States. Adopting
the Court’s interpretation means nullifying the term “by
the State” not just once, but again and again throughout
the Act. Consider for the moment only those parts of the
Act that mention an “Exchange established by the State”
in connection with tax credits:
   The formula for calculating the amount of the tax
    credit, as already explained, twice mentions “an Ex-
    change established by the State.”        26 U.S. C.
    §36B(b)(2)(A), (c)(2)(A)(i).
   The Act directs States to screen children for eligibility
    for “[tax credits] under section 36B” and for “any
    other assistance or subsidies available for coverage ob-
    tained through” an “Exchange established by the
    State.” 42 U.S. C. §1396w–3(b)(1)(B)–(C).
   The Act requires “an Exchange established by the
6                      KING v. BURWELL

                      SCALIA, J., dissenting

     State” to use a “secure electronic interface” to deter-
     mine eligibility for (among other things) tax credits.
     §1396w–3(b)(1)(D).
     The Act authorizes “an Exchange established by the
      State” to make arrangements under which other state
      agencies “determine whether a State resident is eligi-
      ble for [tax credits] under section 36B.” §1396w–
      3(b)(2).
     The Act directs States to operate Web sites that allow
      anyone “who is eligible to receive [tax credits] under
      section 36B” to compare insurance plans offered
      through “an Exchange established by the State.”
      §1396w–3(b)(4).
     One of the Act’s provisions addresses the enrollment
      of certain children in health plans “offered through an
      Exchange established by the State” and then dis-
      cusses the eligibility of these children for tax credits.
      §1397ee(d)(3)(B).
It is bad enough for a court to cross out “by the State”
once. But seven times?
   Congress did not, by the way, repeat “Exchange estab-
lished by the State under [§18031]” by rote throughout the
Act. Quite the contrary, clause after clause of the law uses
a more general term such as “Exchange” or “Exchange
established under [§18031].”       See, e.g., 42 U.S. C.
§§18031(k), 18033; 26 U.S. C. §6055. It is common sense
that any speaker who says “Exchange” some of the time,
but “Exchange established by the State” the rest of the
time, probably means something by the contrast.
   Equating establishment “by the State” with establish-
ment by the Federal Government makes nonsense of other
parts of the Act. The Act requires States to ensure (on
pain of losing Medicaid funding) that any “Exchange
established by the State” uses a “secure electronic inter-
                  Cite as: 576 U. S. ____ (2015)            7

                      SCALIA, J., dissenting

face” to determine an individual’s eligibility for various
benefits (including tax credits). 42 U.S. C. §1396w–
3(b)(1)(D). How could a State control the type of electronic
interface used by a federal Exchange? The Act allows a
State to control contracting decisions made by “an Ex-
change established by the State.” §18031(f )(3). Why
would a State get to control the contracting decisions of a
federal Exchange? The Act also provides “Assistance to
States to establish American Health Benefit Exchanges”
and directs the Secretary to renew this funding “if the
State . . . is making progress . . . toward . . . establishing
an Exchange.” §18031(a). Does a State that refuses to set
up an Exchange still receive this funding, on the premise
that Exchanges established by the Federal Government
are really established by States? It is presumably in order
to avoid these questions that the Court concludes that
federal Exchanges count as state Exchanges only “for
purposes of the tax credits.” Ante, at 13. (Contrivance,
thy name is an opinion on the Affordable Care Act!)
   It is probably piling on to add that the Congress that
wrote the Affordable Care Act knew how to equate two
different types of Exchanges when it wanted to do so. The
Act includes a clause providing that “[a] territory that . . .
establishes . . . an Exchange . . . shall be treated as a
State” for certain purposes. §18043(a) (emphasis added).
Tellingly, it does not include a comparable clause provid-
ing that the Secretary shall be treated as a State for pur-
poses of §36B when she establishes an Exchange.
   Faced with overwhelming confirmation that “Exchange
established by the State” means what it looks like it
means, the Court comes up with argument after feeble
argument to support its contrary interpretation. None of
its tries comes close to establishing the implausible con-
clusion that Congress used “by the State” to mean “by the
State or not by the State.”
   The Court emphasizes that if a State does not set up an
8                    KING v. BURWELL

                     SCALIA, J., dissenting

Exchange, the Secretary must establish “such Exchange.”
§18041(c). It claims that the word “such” implies that
federal and state Exchanges are “the same.” Ante, at 13.
To see the error in this reasoning, one need only consider a
parallel provision from our Constitution: “The Times,
Places and Manner of holding Elections for Senators and
Representatives, shall be prescribed in each State by the
Legislature thereof; but the Congress may at any time by
Law make or alter such Regulations.” Art. I, §4, cl. 1
(emphasis added). Just as the Affordable Care Act directs
States to establish Exchanges while allowing the Secre-
tary to establish “such Exchange” as a fallback, the Elec-
tions Clause directs state legislatures to prescribe election
regulations while allowing Congress to make “such Regu-
lations” as a fallback. Would anybody refer to an election
regulation made by Congress as a “regulation prescribed
by the state legislature”? Would anybody say that a fed-
eral election law and a state election law are in all re-
spects equivalent? Of course not. The word “such” does
not help the Court one whit. The Court’s argument also
overlooks the rudimentary principle that a specific provi-
sion governs a general one. Even if it were true that the
term “such Exchange” in §18041(c) implies that federal
and state Exchanges are the same in general, the term
“established by the State” in §36B makes plain that they
differ when it comes to tax credits in particular.
   The Court’s next bit of interpretive jiggery-pokery in-
volves other parts of the Act that purportedly presuppose
the availability of tax credits on both federal and state
Exchanges. Ante, at 13–14. It is curious that the Court is
willing to subordinate the express words of the section
that grants tax credits to the mere implications of other
provisions with only tangential connections to tax credits.
One would think that interpretation would work the other
way around. In any event, each of the provisions men-
tioned by the Court is perfectly consistent with limiting
                  Cite as: 576 U. S. ____ (2015)            9

                      SCALIA, J., dissenting

tax credits to state Exchanges. One of them says that the
minimum functions of an Exchange include (alongside
several tasks that have nothing to do with tax credits)
setting up an electronic calculator that shows “the actual
cost of coverage after the application of any premium tax
credit.” 42 U.S. C. §18031(d)(4)(G). What stops a federal
Exchange’s electronic calculator from telling a customer
that his tax credit is zero? Another provision requires an
Exchange’s outreach program to educate the public about
health plans, to facilitate enrollment, and to “distribute
fair and impartial information” about enrollment and “the
availability of premium tax credits.” §18031(i)(3)(B).
What stops a federal Exchange’s outreach program from
fairly and impartially telling customers that no tax credits
are available? A third provision requires an Exchange to
report information about each insurance plan sold—
including level of coverage, premium, name of the insured,
and “amount of any advance payment” of the tax credit.
26 U.S. C. §36B(f)(3). What stops a federal Exchange’s
report from confirming that no tax credits have been paid
out?
   The Court persists that these provisions “would make
little sense” if no tax credits were available on federal
Exchanges. Ante, at 14. Even if that observation were
true, it would show only oddity, not ambiguity. Laws
often include unusual or mismatched provisions. The
Affordable Care Act spans 900 pages; it would be amazing
if its provisions all lined up perfectly with each other.
This Court “does not revise legislation . . . just because the
text as written creates an apparent anomaly.” Michigan
v. Bay Mills Indian Community, 572 U. S. ___, ___ (2014)
(slip op., at 10). At any rate, the provisions cited by the
Court are not particularly unusual. Each requires an
Exchange to perform a standardized series of tasks, some
aspects of which relate in some way to tax credits. It is
entirely natural for slight mismatches to occur when, as
10                   KING v. BURWELL

                     SCALIA, J., dissenting

here, lawmakers draft “a single statutory provision” to
cover “different kinds” of situations. Robers v. United
States, 572 U. S. ___, ___ (2014) (slip op., at 4). Lawmak-
ers need not, and often do not, “write extra language
specifically exempting, phrase by phrase, applications in
respect to which a portion of a phrase is not needed.” Ibid.
   Roaming even farther afield from §36B, the Court turns
to the Act’s provisions about “qualified individuals.” Ante,
at 10–11. Qualified individuals receive favored treatment
on Exchanges, although customers who are not qualified
individuals may also shop there. See Halbig v. Burwell,
758 F.3d 390, 404–405 (CADC 2014). The Court claims
that the Act must equate federal and state establishment
of Exchanges when it defines a qualified individual as
someone who (among other things) lives in the “State that
established the Exchange,” 42 U.S. C. §18032(f )(1)(A).
Otherwise, the Court says, there would be no qualified
individuals on federal Exchanges, contradicting (for ex-
ample) the provision requiring every Exchange to take
the “ ‘interests of qualified individuals’ ” into account
when selecting health plans.         Ante, at 11 (quoting
§18031(e)(1)(b)). Pure applesauce. Imagine that a univer-
sity sends around a bulletin reminding every professor to
take the “interests of graduate students” into account
when setting office hours, but that some professors teach
only undergraduates. Would anybody reason that the
bulletin implicitly presupposes that every professor has
“graduate students,” so that “graduate students” must
really mean “graduate or undergraduate students”? Surely
not. Just as one naturally reads instructions about
graduate students to be inapplicable to the extent a par-
ticular professor has no such students, so too would one
naturally read instructions about qualified individuals to
be inapplicable to the extent a particular Exchange has no
such individuals. There is no need to rewrite the term
“State that established the Exchange” in the definition of
                  Cite as: 576 U. S. ____ (2015)           11

                      SCALIA, J., dissenting

“qualified individual,” much less a need to rewrite the
separate term “Exchange established by the State” in a
separate part of the Act.
  Least convincing of all, however, is the Court’s attempt
to uncover support for its interpretation in “the structure
of Section 36B itself.” Ante, at 19. The Court finds it
strange that Congress limited the tax credit to state Ex-
changes in the formula for calculating the amount of the
credit, rather than in the provision defining the range of
taxpayers eligible for the credit. Had the Court bothered
to look at the rest of the Tax Code, it would have seen that
the structure it finds strange is in fact quite common.
Consider, for example, the many provisions that initially
make taxpayers of all incomes eligible for a tax credit, only
to provide later that the amount of the credit is zero if the
taxpayer’s income exceeds a specified threshold. See, e.g.,
26 U.S. C. §24 (child tax credit); §32 (earned-income tax
credit); §36 (first-time-homebuyer tax credit). Or consider,
for an even closer parallel, a neighboring provision that
initially makes taxpayers of all States eligible for a credit,
only to provide later that the amount of the credit may be
zero if the taxpayer’s State does not satisfy certain re-
quirements. See §35 (health-insurance-costs tax credit).
One begins to get the sense that the Court’s insistence on
reading things in context applies to “established by the
State,” but to nothing else.
  For what it is worth, lawmakers usually draft tax-credit
provisions the way they do—i.e., the way they drafted
§36B—because the mechanics of the credit require it.
Many Americans move to new States in the middle of the
year. Mentioning state Exchanges in the definition of
“coverage month”—rather than (as the Court proposes) in
the provisions concerning taxpayers’ eligibility for the
credit—accounts for taxpayers who live in a State with a
state Exchange for a part of the year, but a State with a
federal Exchange for the rest of the year. In addition,
12                    KING v. BURWELL

                     SCALIA, J., dissenting

§36B awards a credit with respect to insurance plans
“which cover the taxpayer, the taxpayer’s spouse, or any
dependent . . . of the taxpayer and which were enrolled in
through an Exchange established by the State.”
§36B(b)(2)(A) (emphasis added). If Congress had men-
tioned state Exchanges in the provisions discussing tax-
payers’ eligibility for the credit, a taxpayer who buys
insurance from a federal Exchange would get no money,
even if he has a spouse or dependent who buys insurance
from a state Exchange—say a child attending college in a
different State. It thus makes perfect sense for “Exchange
established by the State” to appear where it does, rather
than where the Court suggests. Even if that were not so,
of course, its location would not make it any less clear.
   The Court has not come close to presenting the compel-
ling contextual case necessary to justify departing from
the ordinary meaning of the terms of the law. Quite the
contrary, context only underscores the outlandishness of
the Court’s interpretation. Reading the Act as a whole
leaves no doubt about the matter: “Exchange established
by the State” means what it looks like it means.
                             III
  For its next defense of the indefensible, the Court turns
to the Affordable Care Act’s design and purposes. As
relevant here, the Act makes three major reforms. The
guaranteed-issue and community-rating requirements
prohibit insurers from considering a customer’s health
when deciding whether to sell insurance and how much to
charge, 42 U.S. C. §§300gg, 300gg–1; its famous individ-
ual mandate requires everyone to maintain insurance
coverage or to pay what the Act calls a “penalty,” 26
U.S. C. §5000A(b)(1), and what we have nonetheless
called a tax, see National Federation of Independent Busi-
ness v. Sebelius, 567 U. S. ___, ___ (2012) (slip op., at 39);
and its tax credits help make insurance more affordable.
                  Cite as: 576 U. S. ____ (2015)           13

                      SCALIA, J., dissenting

The Court reasons that Congress intended these three
reforms to “work together to expand insurance coverage”;
and because the first two apply in every State, so must the
third. Ante, at 16.
  This reasoning suffers from no shortage of flaws. To
begin with, “even the most formidable argument concern-
ing the statute’s purposes could not overcome the clarity
[of ] the statute’s text.” Kloeckner v. Solis, 568 U. S. ___,
___, n. 4 (2012) (slip op., at 14, n. 4). Statutory design and
purpose matter only to the extent they help clarify an
otherwise ambiguous provision. Could anyone maintain
with a straight face that §36B is unclear? To mention just
the highlights, the Court’s interpretation clashes with a
statutory definition, renders words inoperative in at least
seven separate provisions of the Act, overlooks the con-
trast between provisions that say “Exchange” and those
that say “Exchange established by the State,” gives the
same phrase one meaning for purposes of tax credits but
an entirely different meaning for other purposes, and (let
us not forget) contradicts the ordinary meaning of the
words Congress used. On the other side of the ledger, the
Court has come up with nothing more than a general
provision that turns out to be controlled by a specific one,
a handful of clauses that are consistent with either under-
standing of establishment by the State, and a resemblance
between the tax-credit provision and the rest of the Tax
Code. If that is all it takes to make something ambiguous,
everything is ambiguous.
  Having gone wrong in consulting statutory purpose at
all, the Court goes wrong again in analyzing it. The pur-
poses of a law must be “collected chiefly from its words,”
not “from extrinsic circumstances.” Sturges v. Crown-
inshield, 4 Wheat. 122, 202 (1819) (Marshall, C. J.). Only
by concentrating on the law’s terms can a judge hope to
uncover the scheme of the statute, rather than some other
scheme that the judge thinks desirable. Like it or not, the
14                   KING v. BURWELL

                    SCALIA, J., dissenting

express terms of the Affordable Care Act make only two of
the three reforms mentioned by the Court applicable in
States that do not establish Exchanges. It is perfectly
possible for them to operate independently of tax credits.
The guaranteed-issue and community-rating requirements
continue to ensure that insurance companies treat all
customers the same no matter their health, and the indi-
vidual mandate continues to encourage people to maintain
coverage, lest they be “taxed.”
  The Court protests that without the tax credits, the
number of people covered by the individual mandate
shrinks, and without a broadly applicable individual
mandate the guaranteed-issue and community-rating
requirements “would destabilize the individual insurance
market.” Ante, at 15. If true, these projections would
show only that the statutory scheme contains a flaw; they
would not show that the statute means the opposite of
what it says. Moreover, it is a flaw that appeared as well
in other parts of the Act. A different title established a
long-term-care insurance program with guaranteed-issue
and community-rating requirements, but without an
individual mandate or subsidies. §§8001–8002, 124 Stat.
828–847 (2010). This program never came into effect “only
because Congress, in response to actuarial analyses pre-
dicting that the [program] would be fiscally unsustainable,
repealed the provision in 2013.” Halbig, 758 F.3d, at 410.
How could the Court say that Congress would never
dream of combining guaranteed-issue and community-
rating requirements with a narrow individual mandate,
when it combined those requirements with no individual
mandate in the context of long-term-care insurance?
  Similarly, the Department of Health and Human Ser-
vices originally interpreted the Act to impose guaranteed-
issue and community-rating requirements in the Federal
Territories, even though the Act plainly does not make the
individual mandate applicable there. Ibid.; see 26 U.S. C.
                 Cite as: 576 U. S. ____ (2015)           15

                     SCALIA, J., dissenting

§5000A(f)(4); 42 U.S. C. §201(f). “This combination, pre-
dictably, [threw] individual insurance markets in the
territories into turmoil.” Halbig, supra, at 410. Respond-
ing to complaints from the Territories, the Department at
first insisted that it had “no statutory authority” to ad-
dress the problem and suggested that the Territories “seek
legislative relief from Congress” instead. Letter from G.
Cohen, Director of the Center for Consumer Information
and Insurance Oversight, to S. Igisomar, Secretary of
Commerce of the Commonwealth of Northern Mariana
Islands (July 12, 2013). The Department changed its
mind a year later, after what it described as “a careful
review of [the] situation and the relevant statutory lan-
guage.” Letter from M. Tavenner, Administrator of the
Centers for Medicare and Medicaid Services, to G. Francis,
Insurance Commissioner of the Virgin Islands (July 16,
2014). How could the Court pronounce it “implausible” for
Congress to have tolerated instability in insurance mar-
kets in States with federal Exchanges, ante, at 17, when
even the Government maintained until recently that
Congress did exactly that in American Samoa, Guam, the
Northern Mariana Islands, Puerto Rico, and the Virgin
Islands?
   Compounding its errors, the Court forgets that it is no
more appropriate to consider one of a statute’s purposes in
isolation than it is to consider one of its words that way.
No law pursues just one purpose at all costs, and no statu-
tory scheme encompasses just one element. Most relevant
here, the Affordable Care Act displays a congressional
preference for state participation in the establishment of
Exchanges: Each State gets the first opportunity to set up
its Exchange, 42 U.S. C. §18031(b); States that take up
the opportunity receive federal funding for “activities . . .
related to establishing” an Exchange, §18031(a)(3); and
the Secretary may establish an Exchange in a State only
as a fallback, §18041(c). But setting up and running an
16                   KING v. BURWELL

                     SCALIA, J., dissenting

Exchange involve significant burdens—meeting strict
deadlines, §18041(b), implementing requirements related
to the offering of insurance plans, §18031(d)(4), setting up
outreach programs, §18031(i), and ensuring that the
Exchange is self-sustaining by 2015, §18031(d)(5)(A). A
State would have much less reason to take on these bur-
dens if its citizens could receive tax credits no matter who
establishes its Exchange. (Now that the Internal Revenue
Service has interpreted §36B to authorize tax credits
everywhere, by the way, 34 States have failed to set up
their own Exchanges. Ante, at 6.) So even if making
credits available on all Exchanges advances the goal of
improving healthcare markets, it frustrates the goal of
encouraging state involvement in the implementation of
the Act. This is what justifies going out of our way to read
“established by the State” to mean “established by the
State or not established by the State”?
  Worst of all for the repute of today’s decision, the
Court’s reasoning is largely self-defeating. The Court
predicts that making tax credits unavailable in States that
do not set up their own Exchanges would cause disastrous
economic consequences there. If that is so, however,
wouldn’t one expect States to react by setting up their own
Exchanges? And wouldn’t that outcome satisfy two of the
Act’s goals rather than just one: enabling the Act’s reforms
to work and promoting state involvement in the Act’s
implementation? The Court protests that the very exist-
ence of a federal fallback shows that Congress expected
that some States might fail to set up their own Exchanges.
Ante, at 19. So it does. It does not show, however, that
Congress expected the number of recalcitrant States to be
particularly large. The more accurate the Court’s dire
economic predictions, the smaller that number is likely to
be. That reality destroys the Court’s pretense that apply-
ing the law as written would imperil “the viability of the
entire Affordable Care Act.” Ante, at 20. All in all, the
                 Cite as: 576 U. S. ____ (2015)          17

                     SCALIA, J., dissenting

Court’s arguments about the law’s purpose and design are
no more convincing than its arguments about context.
                             IV
   Perhaps sensing the dismal failure of its efforts to show
that “established by the State” means “established by the
State or the Federal Government,” the Court tries to palm
off the pertinent statutory phrase as “inartful drafting.”
Ante, at 14. This Court, however, has no free-floating
power “to rescue Congress from its drafting errors.”
Lamie v. United States Trustee, 540 U.S. 526, 542 (2004)
(internal quotation marks omitted). Only when it is pa-
tently obvious to a reasonable reader that a drafting mis-
take has occurred may a court correct the mistake. The
occurrence of a misprint may be apparent from the face of
the law, as it is where the Affordable Care Act “creates
three separate Section 1563s.” Ante, at 14. But the Court
does not pretend that there is any such indication of a
drafting error on the face of §36B. The occurrence of a
misprint may also be apparent because a provision decrees
an absurd result—a consequence “so monstrous, that all
mankind would, without hesitation, unite in rejecting the
application.” Sturges, 4 Wheat., at 203. But §36B does
not come remotely close to satisfying that demanding
standard. It is entirely plausible that tax credits were
restricted to state Exchanges deliberately—for example,
in order to encourage States to establish their own Ex-
changes. We therefore have no authority to dismiss the
terms of the law as a drafting fumble.
   Let us not forget that the term “Exchange established
by the State” appears twice in §36B and five more times in
other parts of the Act that mention tax credits. What are
the odds, do you think, that the same slip of the pen oc-
curred in seven separate places? No provision of the Act—
none at all—contradicts the limitation of tax credits to
state Exchanges. And as I have already explained, uses of
18                   KING v. BURWELL

                     SCALIA, J., dissenting

the term “Exchange established by the State” beyond the
context of tax credits look anything but accidental. Supra,
at 6. If there was a mistake here, context suggests it was
a substantive mistake in designing this part of the law,
not a technical mistake in transcribing it.
                                V
   The Court’s decision reflects the philosophy that judges
should endure whatever interpretive distortions it takes in
order to correct a supposed flaw in the statutory machin-
ery. That philosophy ignores the American people’s deci-
sion to give Congress “[a]ll legislative Powers” enumerated
in the Constitution. Art. I, §1. They made Congress, not
this Court, responsible for both making laws and mending
them. This Court holds only the judicial power—the
power to pronounce the law as Congress has enacted it.
We lack the prerogative to repair laws that do not work
out in practice, just as the people lack the ability to throw
us out of office if they dislike the solutions we concoct. We
must always remember, therefore, that “[o]ur task is to
apply the text, not to improve upon it.” Pavelic & LeFlore
v. Marvel Entertainment Group, Div. of Cadence Indus-
tries Corp., 493 U.S. 120, 126 (1989).
   Trying to make its judge-empowering approach seem
respectful of congressional authority, the Court asserts
that its decision merely ensures that the Affordable Care
Act operates the way Congress “meant [it] to operate.”
Ante, at 17. First of all, what makes the Court so sure
that Congress “meant” tax credits to be available every-
where? Our only evidence of what Congress meant comes
from the terms of the law, and those terms show beyond
all question that tax credits are available only on state
Exchanges. More importantly, the Court forgets that ours
is a government of laws and not of men. That means we
are governed by the terms of our laws, not by the unen-
acted will of our lawmakers. “If Congress enacted into law
                  Cite as: 576 U. S. ____ (2015)            19

                      SCALIA, J., dissenting

something different from what it intended, then it should
amend the statute to conform to its intent.” Lamie, supra,
at 542. In the meantime, this Court “has no roving license
. . . to disregard clear language simply on the view that . . .
Congress ‘must have intended’ something broader.” Bay
Mills, 572 U. S., at ___ (slip op., at 11).
    Even less defensible, if possible, is the Court’s claim
that its interpretive approach is justified because this Act
“does not reflect the type of care and deliberation that one
might expect of such significant legislation.” Ante, at 14–
15. It is not our place to judge the quality of the care and
deliberation that went into this or any other law. A law
enacted by voice vote with no deliberation whatever is
fully as binding upon us as one enacted after years of
study, months of committee hearings, and weeks of de-
bate. Much less is it our place to make everything come
out right when Congress does not do its job properly. It is
up to Congress to design its laws with care, and it is up to
the people to hold them to account if they fail to carry out
that responsibility.
    Rather than rewriting the law under the pretense of
interpreting it, the Court should have left it to Congress to
decide what to do about the Act’s limitation of tax credits
to state Exchanges. If Congress values above everything
else the Act’s applicability across the country, it could
make tax credits available in every Exchange. If it prizes
state involvement in the Act’s implementation, it could
continue to limit tax credits to state Exchanges while
taking other steps to mitigate the economic consequences
predicted by the Court. If Congress wants to accommo-
date both goals, it could make tax credits available every-
where while offering new incentives for States to set up
their own Exchanges. And if Congress thinks that the
present design of the Act works well enough, it could do
nothing. Congress could also do something else alto-
gether, entirely abandoning the structure of the Affordable
20                   KING v. BURWELL

                     SCALIA, J., dissenting

Care Act. The Court’s insistence on making a choice that
should be made by Congress both aggrandizes judicial
power and encourages congressional lassitude.
   Just ponder the significance of the Court’s decision to
take matters into its own hands. The Court’s revision of
the law authorizes the Internal Revenue Service to spend
tens of billions of dollars every year in tax credits on fed-
eral Exchanges. It affects the price of insurance for mil-
lions of Americans. It diminishes the participation of the
States in the implementation of the Act. It vastly expands
the reach of the Act’s individual mandate, whose scope
depends in part on the availability of credits. What a
parody today’s decision makes of Hamilton’s assurances to
the people of New York: “The legislature not only com-
mands the purse but prescribes the rules by which the
duties and rights of every citizen are to be regulated. The
judiciary, on the contrary, has no influence over . . . the
purse; no direction . . . of the wealth of society, and can
take no active resolution whatever. It may truly be said to
have neither FORCE nor WILL but merely judgment.” The
Federalist No. 78, p. 465 (C. Rossiter ed. 1961).
                       *     *    *
  Today’s opinion changes the usual rules of statutory
interpretation for the sake of the Affordable Care Act.
That, alas, is not a novelty. In National Federation of
Independent Business v. Sebelius, 567 U. S. ___, this Court
revised major components of the statute in order to save
them from unconstitutionality. The Act that Congress
passed provides that every individual “shall” maintain
insurance or else pay a “penalty.” 26 U.S. C. §5000A.
This Court, however, saw that the Commerce Clause does
not authorize a federal mandate to buy health insurance.
So it rewrote the mandate-cum-penalty as a tax. 567
U. S., at ___–___ (principal opinion) (slip op., at 15–45).
The Act that Congress passed also requires every State to
                 Cite as: 576 U. S. ____ (2015)          21

                     SCALIA, J., dissenting

accept an expansion of its Medicaid program, or else risk
losing all Medicaid funding. 42 U.S. C. §1396c. This
Court, however, saw that the Spending Clause does not
authorize this coercive condition. So it rewrote the law to
withhold only the incremental funds associated with the
Medicaid expansion. 567 U. S., at ___–___ (principal
opinion) (slip op., at 45–58). Having transformed two
major parts of the law, the Court today has turned its
attention to a third. The Act that Congress passed makes
tax credits available only on an “Exchange established by
the State.” This Court, however, concludes that this limi-
tation would prevent the rest of the Act from working as
well as hoped. So it rewrites the law to make tax credits
available everywhere. We should start calling this law
SCOTUScare.
  Perhaps the Patient Protection and Affordable Care Act
will attain the enduring status of the Social Security Act
or the Taft-Hartley Act; perhaps not. But this Court’s two
decisions on the Act will surely be remembered through
the years. The somersaults of statutory interpretation
they have performed (“penalty” means tax, “further [Medi-
caid] payments to the State” means only incremental
Medicaid payments to the State, “established by the State”
means not established by the State) will be cited by liti-
gants endlessly, to the confusion of honest jurisprudence.
And the cases will publish forever the discouraging truth
that the Supreme Court of the United States favors some
laws over others, and is prepared to do whatever it takes
to uphold and assist its favorites.
  I dissent.